Citation Nr: 0517414	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  03-22 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.   Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for refractive error 
and amblyopia.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from August 1975 to March 
1980 and from August 1986 to October 2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision rendered by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Baltimore, Maryland, RO has 
assumed the role of the agency of original jurisdiction for 
this appeal.  


REMAND

On his application for VA benefits, the veteran reported that 
he was treated at the U.S. Army hospital at Fort Meade, 
Maryland, for a low back disorder from 1990 to 2000, 
hemorrhoids from August 2000 to 2001, and an eye injury from 
2000 to 2002.  Records of this treatment are not presently 
associated with the claims folder.  On remand, the RO should 
associate any available treatment records from this military 
facility with the claims folder.

Additionally, during examination in July 2002 the veteran 
reported that he had been on bed rest due to a flare-up of 
his low back disorder and that he would seek medical 
treatment for this condition.  The record of any such 
treatment has not been associated with the claims folder.  On 
remand, the RO should ask the veteran to identify all sources 
of treatment or evaluation for his claimed disabiities since 
his separation from active duty.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should request the 
veteran to submit any pertinent evidence 
in his possession and to provide the 
names and addresses of all medical care 
providers who have treated or evaluated 
him for any of the disabilities at issue 
since his retirement from active duty.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent records identified by the 
veteran.  If it is unable to obtain any 
pertinent records, it should so inform 
the veteran and his representative and 
request them to submit the outstanding 
records.

3.  The RO or the AMC should also make 
another attempt to secure copies of any 
service medical records that are not 
presently associated with the claims 
folder through official channels.  In 
particular, the RO should contact the 
hospital at Ft. Meade, Maryland, and ask 
that facility to forward records of any 
treatment or evaluation of the veteran for 
a low back disorder, an eye disorder or 
hemorrhoids from 1990 to the present.  If 
additional service medical records are not 
available, the veteran and his 
representative should be advised of this 
fact, the efforts VA made to obtain the 
records, and any other information 
required by the provisions of 38 C.F.R. 
§ 3.159(e).

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Thereafter, the RO or the AMC should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO or 
the AMC should provide the appellant and 
his representative with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action until he is otherwise notified, but he has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




